QUARLES, J.
(After Stating the Facts.) — The apportionment act of 1893 increased the representation of the two .houses of the legislature to the extent of eighteen members *316from what it was under apportionment temporarily made by the constitution. A short time prior to the convening of the fourth session of our state legislature, the executive department, in order to provide suitable desks and seats for the increased membership, ordered new desks and chairs for the senate chamber, and moved those theretofore in the senate chamber to the hall of the house of representatives. The idea, doubtless, was to have all of the desks and chairs in each house of the same material and workmanship. This was proper. The furniture procured for the senate was such as the dignity of the state and of the senate demanded — i. e., such as was suitable. It is argued that the price charged is a reasonable price. The account for the goods was presented by the plaintiff to the state board of examiners for allowance, and was by said board allowed. The legislative department accepted the goods in question, and used them. There was no appropriation or fund available out of which to pay the plaintiff’s claim. The question of paying the same was presented to the legislature, and $700 appropriated to pay on said account, leaving a balance thereon of $540. Having accepted the goods, common honesty, fairness, equity, and good conscience demand that the plaintiff should be paid the balance on said claim. There is resting upon the state a legal and moral obligation, to pay the claim in question. The credit and good name of the state require its payment. The legislature, if it thought the goods were unnecessary, or not worth the amount allowed by the executive department, or that they were purchased without authority, should have refused to accept the goods. Having accepted them, the legislative department ratified the act of the executive department in purchasing the goods. Now, for the state to keep said goods, and pay only a little more than half of their value, would look like repudiation and sequestration. It should be the policy of the state to meet all of its just obligations. Its failure to do so would bring it into disrepute, with the result that it would, in an emergency like the one which the executive endeavored to meet by preparing for the proper reception, convenience, and comfort of the senate and house of representatives, be unable to procure such things *317as it needs. We recommend that the claim of tbe plaintiff for $540, with two years’ interest thereon, be paid, and direct the clerk of this court to certify this decision to the legislative department. The attorney general concurs in the views herein expressed.
Sullivan, C. J., and Huston, J., concur.